      Case 2:18-cr-00109-SM-MBN Document 128 Filed 07/05/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          *     CRIMINAL DOCKET NO. 18-109

               v.                                 *     SECTION: “E”

ARTHUR JOHNSON                                    *

                                            *     *     *

               UNITED STATES’ SUPERSEDING BILL OF PARTICULARS
                        FOR FORFEITURE OF PROPERTY

       NOW INTO COURT comes the United States of America, by and through the

undersigned Assistant United States Attorney, and pursuant to Federal Rule of Criminal Procedure

32.2(a), particularly alleges that the property subject to forfeiture pursuant to the notices of drug

forfeiture and structuring forfeiture set forth in the Superseding Indictment filed in the above-

captioned criminal case includes, but is not limited to, the following: 2017 Mercedes Benz GLS

SUV, bearing vehicle identification Number 4JGDF7DE0HA809398; 22K Krugerand 1981 coin

with 5.40 carat diamonds; all that certain land situate in Polk County, State of Florida, viz: Lot No.

235 of Drayton – Preston Woods at Providence, according to the plat thereof, as recorded in Plat

Book 138, Pages 29 through 36 inclusive, Public Records of Polk County, Florida. said property

bears municipal address: 236 Kendal Way, Davenport, Fl. 33837; 14k pendant “Ninja” with

“XXO” over words “Never Hesitate” attached to crown with 10cts of diamonds; 14k gold crown

pendant covered in approximately 5.42 carat of diamonds; 18K and steel 41mm Rolex watch

covered in approximately 17.45 carats of diamonds; 14k gold 24.5” tennis necklace with
      Case 2:18-cr-00109-SM-MBN Document 128 Filed 07/05/19 Page 2 of 2




approximately 25.67 carats of diamonds; 14k gold 24.5” tennis necklace with approximately 4.68

carats of diamonds; 10K gold 18 4mm diamond rope necklace.



                                           Respectfully submitted,

                                           PETER G. STRASSER
                                           UNITED STATES ATTORNEY


                                           /s/ Michael B. Redmann
                                           MICHAEL B. REDMANN (La. 31929)
                                           Assistant United States Attorney
                                           650 Poydras Street, Suite 1600
                                           New Orleans, LA 70130



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served in
accordance with the Court’s ECF Rule on this 5th day of July, 2019.


                                           /s/ Michael B. Redmann
                                           MICHAEL B. REDMANN (La. 31929)
                                           Assistant United States Attorney
